 USDC IN/ND case 3:21-cv-00028-JD-MGG document 5 filed 01/19/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 LEE EVANS DUNIGAN,

               Plaintiff,

                      v.                             CAUSE NO. 3:21-CV-28-JD-MGG

 KRISTEN E. MCVEY,

               Defendant.

                                 OPINION AND ORDER

       Lee Evans Dunigan, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. The court must bear in mind that “[a] document filed pro se is

to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Mr. Dunigan alleges that Kristen E. McVey, an Indiana judge, violated his rights

in connection with a 2020 criminal case in which he was convicted of child molestation.

Specifically, he claims that Judge McVey violated the U.S. Constitution when she

denied his jury trial demand and issued rulings related to his request for self-

representation and other matters. He seeks a “restraining order” against Judge McVey

and “any and all other relief the Court finds appropriate.” (ECF 1 at 4.)

       To the extent Mr. Dunigan is trying to obtain release from custody or

invalidation of his criminal conviction, he cannot seek such relief in this civil rights

action; instead, his sole remedy is through habeas corpus. See Preiser v. Rodriguez, 411
 USDC IN/ND case 3:21-cv-00028-JD-MGG document 5 filed 01/19/21 page 2 of 3



U.S. 475, 488 (1973). Assuming he could overcome this barrier, Judge McVey has

absolute immunity for her rulings in Mr. Dunigan’s case. Stump v. Sparkman, 435 U.S.

349, 359 (1978); Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). The absolute immunity

doctrine “confers complete immunity from suit, not just a mere defense to liability,”

Dawson v. Newman, 419 F.3d 656, 660 (7th Cir. 2005), and applies whether Mr. Dunigan

is seeking damages or injunctive relief. See Haas v. Wisconsin, 109 F. App’x 107, 114 (7th

Cir. 2004); Johnson v. McCuskey, 72 F. App’x 475, 477 (7th Cir. 2003). There is an

exception to the absolute immunity doctrine where the suit challenges an action that is

not judicial in nature, or where the judge acts “in the absence of all jurisdiction.” Polzin,

636 F.3d at 838. However, Mr. Dunigan is clearly seeking to challenge actions that are

judicial in nature, and there is no basis in the complaint to plausibly infer that Judge

McVey acted “in the absence of all jurisdiction” by issuing rulings in a case that was

assigned to her. If she committed errors, Mr. Dunigan’s remedy is through an appeal,

not a civil lawsuit. Dawson, 419 F.3d at 660-61. The complaint therefore fails to state a

claim for relief.

       Ordinarily, the court should afford a pro se litigant an opportunity to replead

before dismissing the case with prejudice. Abu-Shawish v. United States, 898 F.3d 726, 738

(7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1024-25 (7th Cir. 2013). However, the

court is not required to grant leave to amend where such action would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to

deny leave to amend where . . . the amendment would be futile.”). The court finds no



                                              2
 USDC IN/ND case 3:21-cv-00028-JD-MGG document 5 filed 01/19/21 page 3 of 3



basis to conclude that, if given another opportunity, Mr. Dunigan could state a viable

claim against Judge McVey, consistent with the allegations he has already made. 1

        For these reasons, the court:

        (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A; and

         (2) DIRECTS the clerk to close this case.

        SO ORDERED on January 19, 2021

                                                          /s/JON E. DEGUILIO
                                                          CHIEF JUDGE
                                                          UNITED STATES DISTRICT COURT




        1 The court notes that this is not Mr. Dunigan’s first time suing judges who presided over his
cases. See Dunigan v. Simon, 2:21-cv-2-JVB-JPK (N.D. Ind. closed Jan. 7, 2021); Dunigan v. Springmann, 2:20-
cv-410-PPS-JEM (N.D. Ind. closed November 19, 2020). He was told in both prior cases that judges have
absolute immunity from suit for their judicial rulings.
                                                     3
